Citation Nr: 1638741	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999 and from December 2001 to August 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the New Orleans, Louisiana RO. 

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

In October 2014, the Board denied entitlement to disability ratings in excess of 10 percent for both the service-connected left knee medial instability and left knee arthritis since November 30, 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued a Memorandum Decision, in which it affirmed the Board's denial of a higher disability rating for left knee instability, but vacated and remanded the issue of entitlement to a higher disability rating for left knee arthritis for compliance with instructions provided in the Memorandum Decision.


FINDING OF FACT

The Veteran did not have flexion limited to 45 degrees or extension limited to 10 degrees in his left knee at any point since November 30, 2009.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5256, 5258-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's October 2014 decision, and will not be reiterated here.  The Board continues to find that the weight of the evidence is against the assignment of a disability rating in excess of 10 percent for left knee arthritis for the reasons outlined in that decision.  

As noted above, the Court issued a Memorandum Decision in April 2016 in which it found that the Board failed to provide an adequate statement of reasons or bases for its determination that the October 2012 C&P examination was adequate "insofar as the examiner did not opine what, if any, additional functional limitations [the a]ppellant experienced during [his] reported flare-ups."  

The October 2012 C&P examination report indicates that the examiner asked the Veteran if he experienced flare-ups of his knee disability that impacted the function of the knee, to which he replied in the affirmative.  Then, the VA examiner was asked to document the Veteran's description of the impact of flare-ups in the Veteran's own words.  The report indicates that the Veteran stated "[i]t is a lot of things I can't do.  I bike rather than walking.  I have to avoid stairs, such as showing multi-story residences."  Later in the report, the VA examiner noted that there was no additional limitation in range of motion or functional loss or impairment following repetitive use testing.  

The Board acknowledges that VA regulations place very specific requirements on VA examiners, to include an adequate portrayal of functional loss due to factors such as pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion.  See 38 C.F.R. §§ 4.40.  

In this case, the Board finds that the October 2012 C&P examination is adequate.  As described above, the VA examiner asked the Veteran to describe his functional limitations during flare-ups, and the examiner recorded his response.  The Veteran was not currently experiencing a flare-up during the October 2012 examination.  While the examiner, perhaps, should have stated that he was unable to estimate the degree of limitation of motion and functional loss during flare-ups based solely on the information the Veteran's descriptions of his pain and limitations, it is unreasonable to expect the examiner to make an uninformed guess as to additional functional loss during flare-ups, nor would such estimations be very reliable.  

Moreover, it appears that the examiner attempted to elicit such information to the best of his ability in performing repetitive motion testing, which would imitate flare-ups brought on by repetitive use of the joint.  The Board notes, in this regard, that the examiner recorded no additional limitation in range of motion and no functional loss following repetitive use testing.  

Thus, the Board finds that the VA examiner performed a thorough examination and that the failure to provide an uninformed estimation as to additional functional loss during flare-ups does not render the examination inadequate.  

The Board adopts its findings and conclusions as outlined in its October 2014 decision, and the appeal for a higher disability rating for the left knee arthritis remains denied.       


ORDER

A disability rating in excess of 10 percent for service-connected posttraumatic left knee arthritis since November 30, 2009, is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


